DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15 are drawn to a thermal control unit, classified in G06F3/048. 
II.	Claim 16-20 are drawn to a thermal control unit, classified in A61F7/0053.

3.	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II
	a.	As an initial note, claims 1-8 and claims 9-15 of Group I are not distinct, in that they each require, among other limitations, a user interface adapted to display an event icon corresponding to an event occurring at an event time and related to the thermal therapy, and further adapted to allow a user to touch a first location and a second location along a temperature axis of a graph to respectively set maximum and minimum permissible fluid temperatures.  
b.	The claims of Invention I and the claims of Invention II are directed to related products. 
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).
In the instant case, the inventions as claimed have a materially different mode of operation, a materially different effect, and mutually exclusive limitations because the product of Group I requires a user interface adapted to display an event icon corresponding to an event occurring at an event time and related to the thermal therapy, and further adapted to allow a user to touch a first location and a second location along a temperature axis of a graph to respectively set maximum and minimum permissible fluid temperatures, but does not require supplying and receiving temperature-controlled fluid for multiple zones (first zone and second zone) of a patient’s body, and a user interface adapted to display to display a first set of information relating to the patient's first zone and a second set of information relating to the patient's second zone, and further adapted to display an image of a human body and locations of the first and second zones on the human body image,  while the product of Group II requires supplying and receiving temperature-controlled fluid for multiple zones (first zone and second zone) of a patient’s body, and a user interface adapted to display to display a first set of information relating to the patient's first zone and a second set of information relating to the patient's second zone, and further adapted to display an image of a human body and locations of the first and second zones on the human body image, but does not require a user interface adapted to display an event icon corresponding to an event occurring at an event time and related to the thermal therapy, and further adapted to allow a user to touch a first location and a second location along a temperature axis of a graph to respectively set maximum and minimum permissible fluid temperatures.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794